129 Ga. App. 230 (1973)
199 S.E.2d 369
BLAYLOCK
v.
THE STATE.
48251.
Court of Appeals of Georgia.
Submitted May 29, 1973.
Decided June 15, 1973.
Marson G. Dunaway, Jr., Gammon & Anderson, Joseph N. Anderson, for appellant.
John T. Perren, District Attorney, for appellee.
BELL, Chief Judge.
The defendant was convicted of burglary in September, 1968. He filed a timely motion for new trial. On March 30, 1969, and prior to any ruling on his motion for new trial, he escaped from custody. On April 10, 1969, the trial court, on motion of the state, dismissed the motion for new trial on the ground that defendant was a fugitive from justice subject to the right of defendant to move to vacate the order should the defendant be returned to custody within 15 days from the date of the order. In June, 1972, defendant moved to set aside the order dismissing his motion for new trial and for a reinstatement of his motion. After hearing, the motion was overruled. Held:
There was no error. When the defendant escaped, he waived and forfeited all right to invoke the aid of the courts. Madden v. State, 70 Ga. 383; James v. State, 42 (1) (132 S.E. 417); Gentry v. State, 91 Ga. 669 (17 S.E. 956).
Judgment affirmed. Deen and Quillian, JJ., concur.